                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

ELIZABETH HALE,                              )
                                             )
                      Plaintiff,             )
                                             )       Case No. 6:19-cv-3415
v.                                           )
                                             )       Removal from the Circuit Court
WAL MART STORES EAST, L.P.,                  )       of Howell County, Missouri
                                             )       Case No. 19AL-CC00119
                      Defendant.             )
                                             )

                                   NOTICE OF REMOVAL

       TO:     THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF MISSOURI

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Wal-Mart Stores East, LP

(hereinafter referred to as Defendant or “Walmart”) hereby remove to the United States District

Court for the Western District of Missouri the action styled Elizabeth Hale v. Wal Mart Stores

East, L.P., Case No. 19AL-CC00119, from the Circuit Court of Howell County, Missouri.

Defendant states the following in support of removal:

                                   STATE COURT ACTION

       1.      On September 13, 2019, Plaintiff Elizabeth Hale (“Plaintiff”) commenced this

matter by filing her Petition in the case styled Elizabeth Hale v. Wal Mart Stores East, L.P., Case

No. 19AL-CC00119, in the Circuit Court of Howell County, Missouri (the “State Court Action”).

       2.      Plaintiff’s Petition in the State Court Action asserts a common law claim of

negligence.

       3.      Removal is timely if it is filed within thirty (30) days after a defendant receives a

copy of an initial pleading “through service or otherwise”. 28 U.S.C. §§ 1441 and 1446.



                                        1
            Case 6:19-cv-03415-MDH Document 1 Filed 12/06/19 Page 1 of 7
        4.      Defendant was served with process on November 8, 2019.

        5.      This is a civil action over which this Court has original diversity of citizenship

jurisdiction under 28 U.S.C. § 1332. As such, Defendant may remove this action under 28 U.S.C.

§§ 1441 and 1446.

                              PAPERS FROM REMOVED ACTION

        6.      A true and correct copy of the court file from the State Court Action is attached

hereto as Exhibit A.

                                      REMOVAL IS TIMELY

        7.      A Notice of Removal is required to be filed within thirty (30) days that the

defendant receives a copy of an initial pleading “through service or otherwise”. 28 U.S.C. §

1446(b).

        8.      Defendant was served with process on November 8, 2019.

        9.      This Notice of Removal is being filed on or before December 9, 2018.

                                VENUE REQUIREMENT IS MET

        10.     Venue is proper, in that this Court is the United States District Court for the district

and division corresponding to the place where the State Court Action was pending. 28 U.S.C. §

1441(a).

                              DIVERSITY JURISDICTION EXISTS

        11.     Plaintiff identifies her residence in the State Court File as Missouri. See Exhibit A,

Petition ¶ 1.

        12.     Defendant provides the following information necessary for purposes of

establishing that complete diversity of citizenship exists for this controversy.




                                         2
             Case 6:19-cv-03415-MDH Document 1 Filed 12/06/19 Page 2 of 7
       13.     Defendant Wal-Mart Stores East, L.P. was, at the time of the commencement of

this matter, and ever since, has been, and still is, a foreign limited partnership organized and

existing under the laws of the State of Delaware, and maintains its principal office and place of

business in the State of Arkansas, not having its chief and principal place of business in the State

of Missouri, and is neither a citizen nor a resident of the State of Missouri.

               a)       WSE Management, LLC, general partner, and WSE Investment, LLC,

                        limited partner, are the sole partners comprising Wal-Mart Stores East, LP.

                      i.       WSE Management, LLC, at the time of the commencement of said

                               action and ever since, has been, and still is, a foreign limited liability

                               company organized and existing under the laws of the State of

                               Delaware, with its chief and principal office and place of business

                               in the State of Arkansas, and is neither a citizen nor a resident of the

                               State of Missouri.

                     ii.       WSE Investment, LLC, at the time of the commencement of said

                               action and ever since, has been, and still, is a foreign limited liability

                               company organized and existing under the laws of the State of

                               Delaware, with its chief and principal office and place of business

                               in the State of Arkansas, and is neither a citizen nor a resident of the

                               State of Missouri.

               b)       The sole member of both WSE Management, LLC and WSE Investment,

                        LLC, at the time of the commencement of said action and ever since, has

                        been, and still is, Wal-Mart Stores East, Inc.




                                      3
          Case 6:19-cv-03415-MDH Document 1 Filed 12/06/19 Page 3 of 7
                      i.       At the time of the commencement of said action and ever since, Wal-

                               Mart Stores East, Inc. has been, and still is, a foreign corporation

                               incorporated and existing under the laws of the State of Arkansas

                               with its principal place of business in the State of Arkansas, not

                               having its chief and principal office and place of business in the

                               State of Missouri, and is neither a citizen nor a resident of the State

                               of Missouri.

       14.     Accordingly, there exists complete diversity of citizenship in this matter. See 28

U.S.C. § 1332(c).

                      AMOUNT IN CONTROVERSY EXCEEDS $75,000

       15.     A district court has original diversity jurisdiction when “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs . . . .” 28 U.S.C. § 1332(a). A

district court has subject matter jurisdiction in a diversity case when “a fact finder could legally

conclude, from the pleadings and proof adduced to the court before trial, that the damages that the

plaintiff suffered are greater than $75,000.00.” Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002).

Accordingly, even in matters where it is not “facially apparent” from a plaintiff’s pleadings that

the claimed damages exceed $75,000, removal can be warranted. Quinn v. Kimble, 228 F.Supp.2d

1038, 1040 (E.D.Mo. 2002)(finding remand was not warranted even where plaintiff submitted

affidavits alleging damages totaling less than $10,000.00).

       16.     In her Petition, Plaintiff alleges personal injury due to the alleged negligence of

defendant and alleges the following: she “sustained damages and injuries to her right ankle, chronic

pain of the right ankle, sprain of the talo-fibular ligament, said injuries causing Plaintiff to incur

medical care expenses in the past and in the future.” See Exhibit A, Petition ¶ 7.




                                      4
          Case 6:19-cv-03415-MDH Document 1 Filed 12/06/19 Page 4 of 7
       17.     She further alleges damages, including past and future lost wages, claiming: “said

injuries interfering with her ability to perform the work and other activities which she could

perform before the occurrence without pain, limitations or restrictions, said injuries interfering

with her ability to perform the non-work activities which she could perform prior to the occurrence

without pain, limitations or restrictions, said injuries interfering with her ability to work and

causing her to incur lost earnings in the past and the future, and said injuries causing her pain and

suffering in the past and in the future.” See Exhibit A, Petition ¶ 7.

       18.     Plaintiff also requests judgment in an amount “not to exceed $75,000; for her costs

herein expended; and for such other and further relief . . . “ See Exhibit A, Petition, Wherefore

clause (emphasis added).

       19.     Although this prayer appears to limit her damages, Plaintiff is explicitly claiming

chronic pain, past and future medical expenses, inability to perform work as before, inability to

perform non-work activities and interference with her ability to work, causing her incur lost

earnings in the past and the future.” See Exhibit A, Petition ¶ 7.

       20.     Based on Plaintiff’s claims of chronic pain, past and future medical expenses,

inability to perform work and non-work activities, and past and future lost earnings, as well as a

claim “for such other and further relief and orders as the Court may deem just and proper”, a fact

finder could legally conclude from Plaintiff’s Petition that the amount in controversy in this matter

is in excess of $75,000.

                                     REMOVAL IS PROPER

       21.     Removal is proper, in that (i) this action is a civil action pending within the

jurisdiction of the Circuit Court of Howell County, Missouri; (ii) this action could have been




                                      5
          Case 6:19-cv-03415-MDH Document 1 Filed 12/06/19 Page 5 of 7
brought in this jurisdiction; and (iii) the parties are completely diverse. 28 U.S.C. §§ 1441 and

1446.

        22.     The U.S. District Court for the Western District of Missouri, Southern Division, is

the appropriate court for removing this action. See 28 U.S.C. §§ 1441(a) and 1446(a); Local Rule

3.2(a)(3).

                                FILING OF REMOVAL PAPERS

        23.     Promptly upon filing this Notice of Removal, Defendant will give notice in writing

to all parties and will file a copy of this Notice of Removal with the Clerk of the Circuit Court of

Howell County, Missouri, as required by 28 U.S.C. § 1446(d).

                                   JURY TRIAL DEMANDED

        24.     Defendant requests jury trial on all matters.

                             DESIGNATION OF PLACE OF TRIAL

        25.     Defendant hereby designates Springfield, Missouri as the place for trial.

                                          CONCLUSION

        WHEREFORE, Defendant Wal-Mart Stores East, LP does hereby remove the above-

captioned action from the Circuit Court of Howell County, State of Missouri, and request that

further proceedings be conducted in this Court as provided by law.

        DATED: December 6, 2019.




                                         6
             Case 6:19-cv-03415-MDH Document 1 Filed 12/06/19 Page 6 of 7
                                            Respectfully submitted:


                                            /s/ M. Jared Marsh
                                            Karen J. Halbrook             (MO #38919)
                                            M. Jared Marsh                (MO #51817)
                                            HALBROOK WOOD, PC
                                            3500 West 75th Street, Suite 300
                                            Prairie Village, Kansas 66208
                                            TEL: (913) 529-1188
                                            FAX: (913) 529-1199
                                            E-MAIL: khalbrook@halbrookwoodlaw.com
                                            E-MAIL: jmarsh@halbrookwoodlaw.com
                                            ATTORNEYS FOR DEFENDANT




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 6th day of December 2019, the foregoing was
electronically mailed to:

H. Lynn Henry
HENRY & WILLIAMS, P.C.
1207 Porter Wagoner Blvd.
P.O. Box 617
West Plains, Missouri 65775
Tel: 417-256-8133
Fax: 417-256-8969
Email: lynn@henrylawfirm.com
ATTORNEY FOR PLAINTIFF

                                            /s/ M. Jared Marsh
                                            ATTORNEY FOR DEFENDANT




                                      7
          Case 6:19-cv-03415-MDH Document 1 Filed 12/06/19 Page 7 of 7
